Citation Nr: 0524835	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cyst, left 
temporal lobe of the brain.

2.  Entitlement to service connection for an eye disorder 
residual to chemical splash.

3.  Entitlement to service connection for a right elbow 
disorder, including post-operative scars.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had full-time active duty for training (ADT or 
ACDUTRA) from August 1987 to January 1988, and had active 
service from September 1988 to February 1993 and from March 
1994 to May 2002.  This matter comes before the Board of 
Veterans Appeals (Board) on appeal from an April 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which, in pertinent part, 
denied claims of entitlement to service connection for a 
cyst, temporal lobe, for an eye disorder, and for scars, 
right elbow.  The veteran submitted a timely notice of 
disagreement as to the denial of service connection for a 
cyst, temporal lobe, in August 2003, and the RO issued a 
statement of the case (SOC) in January 2003.  The veteran's 
timely substantive appeal was received in April 2004.

In January 2004, the veteran disagreed with the denials of 
service connection for an eye disorder and for residuals of a 
right elbow injury, to include scars.  The RO issued a SOC in 
July 2004, and the veteran's timely substantive appeal was 
received in August 2004.  

After review of the evidence and the contentions of record, 
the Board finds that the issues on appeal are more accurately 
reflected as noted on the title page of this decision.

The veteran requested a hearing before the Board by 
videoconference.  The requested videoconference Board hearing 
was conducted in February 2005.  




FINDING OF FACT

Military facility clinical records establish that the veteran 
was treated for an infected bursa, right elbow, during a 
period of ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a right 
elbow injury, to include scars, are met.  38 U.S.C.A §§ 
101(24), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  As the decision on the issue addressed 
below is wholly favorable to the veteran, further discussion 
of VA's compliance with the VCAA as to that issue is not 
necessary, as it would be adverse to the veteran's interest 
to remand this issue for additional action under the VCAA.

Applicable law and regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6(a); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  

ACDUTRA includes active duty for training, and full-time duty 
in the Armed Forces performed by Reserves for training 
purposes, as well as other categories of training not at 
issue in this case, such as, for example, full-time duty for 
training purposes performed as a commissioned officer of the 
Reserve Corps of the Public Health Service.  38 C.F.R. § 
3.6(c).

At his February 2005 videoconference Board hearing, the 
veteran provided a DD214 which documents that he served on 
full-time ADT from August 1987 to January 1988, following 
enlistment in a reserve component.  Microfiche of service 
personnel records included in the service medical records 
associated with the claims file is consistent with the DD214 
which reflects full-time ADT following reserve component 
enlistment, prior to the veteran's period of active service 
which began in September 1988.  

The veteran provided a military facility hospital discharge 
summary which reflects that the veteran sought evaluation for 
right elbow pain.  He provided a history of having injured 
his elbow approximately 72 hours earlier during a sports 
activity.  The olecranon bursa was found to be filled with 
purulent material.  Operative placement of drains and use of 
intravenous antibiotics to treat the infection was required.  
The assigned diagnoses were purulent bursitis and cellulitis 
of the right elbow.

The RO determined that the veteran's right elbow disorder 
pre-existed his entrance into active duty in September 1988.  
However, since the veteran was in ADT status at the time of 
that injury, service connection is warranted.  



ORDER

The appeal for service connection for residuals, right elbow 
injury, with scars, is granted.


REMAND

The veteran contends that he has a current disorder, 
photophobia, as a result of chemical injury to his eyes in 
service.  Service clinical records reflect that he sought 
treatment after diesel fuel splashed in his eyes.  VA 
ophthalmology examination confirms that the veteran has 
photosensitivity.  Medical opinion as to the likelihood that 
the current complaint of photophobia, or other eye disorder, 
is related to the injury the veteran sustained in service, 
should be obtained.

During the veteran's service, a cyst of the left temporal 
lobe of the brain was identified.  Service connection for 
that disorder was denied, on the basis that there are no 
current residuals of that disorder.  Medical evidence as to 
whether that diagnosis is appropriate is conflicting.  
Medical evidence as to whether the veteran has residuals or 
current disability resulting from a temporal lobe cyst is 
conflicting.  The most recent VA examination, conducted in 
June 2004, indicates that the veteran subjectively complains 
of recurrent headaches which may be related to that finding.  

The Board notes that the examiner concluded that the 
veteran's military duties had no relationship to development 
of the temporal lobe cyst.  The Board further notes that, as 
this finding was first manifested during the veteran's 
military service, a determination as to the veteran's 
entitlement to service connection for disability related to 
that finding is not dependent on the etiology of the 
disorder.  

Further medical development is required to determine whether 
a diagnosis of cyst, left temporal lobe of the brain, remains 
appropriate and, if that diagnosis is confirmed, to determine 
whether the veteran has a current disorder or disability 
related to that finding.

Any additional actions which are required as a result of 
changes in interpretation of the Veterans Claims Assistance 
Act of 2000 or in case law which may be issued after the date 
of this Board decision should be undertaken as required on 
Remand.  See Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claims, of any type, he 
wants VA to attempt to obtain.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  In any event, the veteran 
should be specifically asked to provide 
any evidence in his possession or to 
identify any evidence that might be 
obtained that might substantiate his 
claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded an 
opportunity to identify any VA facilities 
at which he has been treated for an eye 
disorder or a disorder related to a left 
temporal lobe cyst since June 2004.  

The veteran should be afforded an 
opportunity to identify any non-VA 
facilities (private, military, employer 
facilities, and the like) at which he has 
been treated for an eye disorder or a 
disorder related to a left temporal lobe 
cyst since June 2004.  

The veteran should be afforded an 
opportunity to identify any alternative 
evidence related to the disorders on 
appeal, including, statements from 
individuals who may have observed 
relevant symptoms, and the like.

The AMC should attempt to obtain records 
pertaining to the above treatment or 
evidence.

3.  The veteran should be afforded VA 
examination of the eyes as necessary to 
determine whether the current subjective 
complaints of photophobia or objective 
findings of photophobia were first 
manifested during the veteran's service 
or are etiologically related to that 
service or any incident thereof, 
including chemical injury.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.

All indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiner should assign a diagnosis for 
any disorder of the eyes.  The examiner 
should state whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran has a current 
disorder of the eye or eyes that was 
incurred in, manifested in, or is 
etiologically related to the veteran's 
service or any incident thereof.  The 
examiner should explain the rationale for 
each conclusion.

4.  The veteran should be afforded VA 
examination of the brain and neurologic 
system as necessary to determine whether 
a diagnosis of cyst, left temporal lobe 
of the brain, is appropriate, and, if so, 
whether the veteran has any current 
disorder or disability as a result of a 
diagnosed cyst, left temporal lobe of the 
brain.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  

All indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  The 
examiner should provide a specific 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran has objective 
or subjective symptoms of a cyst, left 
temporal lobe of the brain, to include 
whether any diagnosed disorder, to 
include a psychiatric disorder or a 
disorder manifested by seizures, is 
etiologically related to or aggravated by 
a cyst, temporal lobe of the brain.  The 
examiner should provide a rationale for 
the stated conclusions.

5.  The veteran is hereby notified that, 
if a VA examination is scheduled, it is 
his responsibility to report for any 
scheduled VA examination(s) and to 
cooperate in the development of his 
claims.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination(s), documentation should be 
associated with the claims file 


showing that notice of the examination(s) 
was sent to the veteran's last known 
address, and the date on which the notice 
of examination(s) was provided to the 
veteran should be documented.  If any 
notice afforded the veteran is returned 
as undeliverable, the claims file should 
so reflect.  

6.  After the above actions have been 
completed, the claims file should be 
reviewed to determine whether any other 
development is necessary.  After any 
necessary actions have been completed, 
the claims should be readjudicated.  If 
the decision with respect to the claims 
on appeal remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


